Exhibit 10.03



EXECUTION COPY

AMENDMENT NO 4 TO LOAN AGREEMENT

April 4, 2019

EFFECTIVE DATE: April 4, 2019

PARTIES: Borrower: Amyris, Inc., a Delaware corporation (“Parent”), Amyris
Fuels, LLC, a Delaware limited liability company, Amyris Clean Beauty LLC, a
Delaware limited liability company, and AB Technologies LLC, a Delaware limited
liability company     Lender:GACP Finance Co., LLC., a Delaware limited
liability company



RECITALS

A. Lender has extended credit (the “Loan”) to Borrower in the original principal
amount of Thirty-Six Million Dollars ($36,000,000.00) pursuant to that certain
Loan and Security Agreement, dated as of June 29, 2018, as modified by that
certain First Modification Agreement, effective as of June 29, 2018 and as
amended pursuant to that certain Amendment No 1 to Loan Agreement, effective as
of August 24, 2018, that certain Amendment No 2 to Loan Agreement, effective as
of September 30, 2018 and that certain Amendment No 3 to Loan Agreement,
effective as of December 14, 2018 (the “Loan Agreement”), each by and among
Parent, each “Subsidiary Guarantor” party thereto, the several banks and other
financial institutions or entities from time to time parties thereto
(collectively, referred to as “Lender”) and GACP Finance Co., LLC., a Delaware
limited liability company, in its capacity as administrative agent for itself
and the Lender (in such capacity, the “Agent”).

B. Borrower and Lender desire to make amendments to the definitions of “Eligible
Accounts Receivable”, “Excluded Intellectual Property”, “Term Loan Maturity
Date” and Sections 2.1, 2.6(b)(i), 7.4, 7.16, 9.1, 9.2, 9.5 and 9.7 of the Loan
Agreement.

C. The term “Loan Documents” and each other capitalized term used but not
defined herein has the meaning given to such term in the Loan Agreement.

 

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower and Lender agree as follows:

1. Amendment to Loan Agreement. The Loan Agreement is modified as follows:

1.1 Effective as of the Effective Date hereof, Section 1.1 of the Loan Agreement
is hereby amended by deleting the definitions of “Eligible Accounts Receivables”
and “Excluded Intellectual Property” in their entirety and replacing them with
the following:

“Eligible Accounts Receivable” means a receivable owing to the Borrower which:



 1 

 

(i) is denominated and payable in U.S. Dollars; (ii) is payable by an obligor
(A) that is organized under the laws of any state within the United States or
the District of Columbia and that is not an Affiliate of Borrower or (B) that
has been approved as eligible from time to time by Agent in its sole and
absolute discretion and that is organized under the laws of any country other
than the United States and for which Borrower has obtained foreign credit
insurance in form and substance acceptable to agent in its sole discretion;
(iii) is not more than 60 days past due or 90 days past the original invoice
date of such receivable; (iv) arises under a duly authorized contract for the
sale and delivery of goods and services in the ordinary course of Borrower’s
business that (a) is in full force and effect and that is a valid, binding and
enforceable obligation of the related obligor, (b) conforms in all material
respects with all applicable laws, rulings and regulations in effect, (c) that
is not the subject of any asserted dispute, offset, hold back, defense, adverse
claim or other claim, and (d) in which Borrower has good and marketable title,
and that is freely assignable by Borrower (including without any consent of the
related obligor unless such consent has already been obtained); (v) constitutes
an “account” or “general intangible” (each, as defined in the UCC), and that is
not evidenced by “instruments” or “chattel paper” (each, defined in the UCC);
(vi) represents amounts earned and payable by the obligor that are not subject
to any condition or subsequent deliverables; and (vii) is not otherwise deemed
ineligible as a result of risks determined by Lender in its sole discretion
based on the field exam pursuant to Section 7.18 hereof and updates thereof and
subsequent field exams thereafter.

 

“Excluded Intellectual Property” means all Intellectual Property that (i)
constitutes “AMYRIS Licensed IP” as defined in that certain License Agreement
regarding Diesel Fuel in the EU, dated as of March 21, 2016, as amended, by and
among the Parent and Total Raffinage Chimie S.A., as assignee of Total Energies
Nouvelles Activités USA, but solely to the extent of the field of use granted in
such agreement, (ii) constitutes “AMYRIS Licensed IP” as defined in that certain
Amended & Restated Jet Fuel License Agreement, dated as of March 21, 2016, as
amended, by and among the Parent and Total Amyris BioSolutions B.V., but solely
to the extent of the field of use granted in such agreement, (iii) is subject to
that certain Farnesene Intellectual Property License, dated as of November 14,
2017, by and between DSM Nutritional Products Ltd. and Parent, but solely to the
extent of the field of use granted in such license, (iv) is subject to that
certain Health and Nutrition License Agreement, dated as of May 11, 2017, by and
between Parent and DSM International B.V., but solely to the extent of the field
of use granted in such license, (v) is subject to that certain Vitamin A License
Agreement, dated as of May 11, 2017, by and between Parent and DSM International
B.V., but solely to the extent of the field of use granted in such license, or
(vi) constitutes Foreground IP (and, for clarity, not “Amyris Background IP” (as
defined in the CBD Agreement)) pursuant to that certain Research, Collaboration
and License Agreement, dated March 18, 2019 (the “CBD Agreement”) by and between
Parent and the other party thereto in connection with (and pursuant to) such CBD
Agreement, but solely to the extent of the intellectual property and field of
use set forth therein, and in each case of clauses (i) and (ii), as such
agreements were in effect as of June 29, 2018, in each case of clauses (iii),
(iv) and (v), as such agreements existed as of December 14, 2018, and in the
case of clause (vi), as such agreement existed as of March 18, 2019 and, in each
case, only for as long as such agreement or license is not terminated either (x)
with the prior written consent of the party thereto (other than Parent (or any
successor to Parent)) or (y) by Parent (or any successor to Parent) in
accordance with the terms of such agreement or



 2 

 

license, unless (and only for so long as) such termination is being disputed in
good faith by the other party thereto or, in the case of clause (vi) is not
subject to any unfulfilled conditions to effectiveness or closing.
Notwithstanding the foregoing “Excluded Intellectual Property” shall not include
any products, substitutions or replacements of Intellectual Property outside of
the fields of use granted in the foregoing agreements and licenses or any
proceeds of such Intellectual Property (unless, in each case, such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Intellectual Property).

1.1        Effective as of December 31, 2018, Section 1.1 of the Loan Agreement
is hereby amended by deleting the definition of “Term Loan Maturity Date” in its
entirety and replacing it with the following:

 

“Term Loan Maturity Date” means July 1, 2021.

1.2 Effective as of the Effective Date hereof, Section 2.1 of the Loan Agreement
is hereby amended by deleting such Section in its entirety and replacing it with
the following:

“2.1 Facility Increase. Prior to January 1, 2019, Borrower may, by written
notice to Agent, elect to request the establishment of a new loan commitment by
an aggregate amount not in excess of $35,000,000.00 (the “Incremental Term Loan
Commitment”). Lender may elect to accept or decline Borrower’s request for the
Incremental Term Loan Commitment (in whole or in part) in its sole and absolute
discretion. Any Incremental Term Loan Commitment shall become effective and
shall be an Advance subject to the conditions, requirements and limitations set
forth in Section 2.2(b) as of date advanced.”

 

1.3 Effective as of the Effective Date hereof, Section 2.6(b)(i) of the Loan
Agreement is hereby amended by deleting such Section in its entirety and
replacing it with the following:

“(i) Asset Sales. Borrower shall prepay the Advances no later than the fifth
Business Day following receipt of Net Cash Proceeds, in excess of $500,000 in
any calendar year, required to be prepaid pursuant to the provisions hereof in
an amount equal to one hundred percent (100%) of the Net Cash Proceeds received
from any Asset Sale by Parent or any of its consolidated Subsidiaries.”

 

1.4 Effective as of the Effective Date hereof, Section 7.4 of the Loan Agreement
is hereby amended by deleting such Section in its entirety and replacing it with
the following:

“7.4 Indebtedness; Amendments to Indebtedness. Borrower shall not and shall not
permit any Subsidiary to: (a) create, incur, assume, guarantee or be or remain
liable with respect to any Indebtedness, other than Permitted Indebtedness; (b)
prepay any Indebtedness except for (i) by the conversion of Indebtedness into
equity securities and the payment of cash in lieu of fractional shares in
connection with such conversion, or (ii) a refinancing of the entire amount of
such Indebtedness which does not impose materially more burdensome terms upon
Borrower or its Subsidiary than exist in such Indebtedness prior to such
refinancing, but with a maturity date which is later than the Term Loan Maturity
Date; and (c) pay any principal or interest on any Indebtedness (other than the
Secured Obligations) while the Secured Obligations are outstanding without the
written consent of Agent; and (d) amend or modify any documents or notes



 3 

 

evidencing any Indebtedness in any manner which imposes materially more
burdensome terms upon Borrower or its Subsidiary than exist in such Indebtedness
prior to such amendment or modification without the prior written consent of
Agent.”

1.5        Effective as of the Effective Date hereof, Section 7.16 of the Loan
Agreement is

hereby amended by deleting such Section in its entirety and replacing it with
the following:

 

“7.16 Minimum Liquidity. Borrower shall have, on a consolidated basis, liquidity
calculated as unrestricted, unencumbered Cash and Cash Equivalents denominated
in U.S. Dollars in one or more Deposit Accounts located in the United States
which are subject to an Account Control Agreement in favor of Agent (provided
that no Account Control Agreement shall be required to be in place until the
seventh day after the Closing Date) as of:

(a) the last day of the month for each of June, July, August and September of
2018 and at all times during the period beginning on October 1, 2018 and ending
on November 12, 2018, in a minimum amount equal to $10,000,000.00; provided,
that for the first two months of each fiscal quarter beginning on or after the
Closing Date, such amount shall be reduced to $5,000,000.00 in the event
liquidity calculated as the sum of (i) unrestricted, unencumbered Cash and Cash
Equivalents in one or more Deposit Accounts located in the United States which
are subject to an Account Control Agreement in favor of Agent, provided that no
Account Control Agreement shall be required to be in place until the seventh day
after the Closing Date and (ii) the outstanding principal amount of all Eligible
Accounts Receivable not required to meet the covenant set forth in Section 7.17
equals minimum amount of $10,000,000.00;

 

(b) at all times on and after November 13, 2018 and ending on April 2, 2019, in
a minimum amount equal to $15,000,000.00; provided, that for the first two
months of each fiscal quarter beginning on or after the Closing Date, such
amount shall be reduced to $10,000,000.00 in the event liquidity calculated as
the sum of (i) unrestricted, unencumbered Cash and Cash Equivalents in one or
more Deposit Accounts located in the United States which are subject to an
Account Control Agreement in favor of Agent, provided that no Account Control
Agreement shall be required to be in place until the seventh day after the
Closing Date and (ii) the outstanding principal amount of all Eligible Accounts
Receivable not required to meet the covenant set forth in Section 7.17 equals
minimum amount of $15,000,000.00; and

 

(c) at all times on and after April 3, 2019, in a minimum amount equal to
$15,000,000.00.”

 

1.6 Effective as of the Effective Date hereof, Section 9.1 of the Loan Agreement
is hereby amended by deleting such Section in its entirety and replacing it with
the following:

“9.1 Payments. Borrower fails to pay any amount due under this Agreement or any
of the other Loan Documents on its payment date whether scheduled, upon
acceleration or otherwise; or”

1.7 Effective as of the Effective Date hereof, Section 9.2 of the Loan Agreement
is hereby amended by deleting such Section in its entirety and replacing it with
the following:



 4 

 

“9.2 Covenants. Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, or any of the other Loan Documents
or any other agreement among Borrower and Agent or Lender; or”



1.8 Effective as of the Effective Date hereof, Section 9.5 of the Loan Agreement
is hereby amended by deleting such Section in its entirety and replacing it with
the following:

9.5 Insolvency. Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall become insolvent; or
(iii) shall file a voluntary petition in bankruptcy; or (iv) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or (vi)
shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either (i)
the commencement of an involuntary action against Borrower seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation,
without such action being dismissed or all orders or proceedings thereunder
affecting the operations or the business of Borrower being stayed; or (ii) a
stay of any such order or proceedings shall thereafter be set aside and the
action setting it aside shall not be timely appealed; or (iii) Borrower shall
file any answer admitting or not contesting the material allegations of a
petition filed against Borrower in any such proceedings; or (iv) the court in
which such proceedings are pending shall enter a decree or order granting the
relief sought in any such proceedings; or (v) the appointment, without the
consent or acquiescence of Borrower, of any trustee, receiver or liquidator of
Borrower or of all or any substantial part of the properties of Borrower without
such appointment being vacated; or”

1.9 Effective as of the Effective Date hereof, Section 9.7 of the Loan Agreement
is hereby amended by deleting such Section in its entirety and replacing it with
the following:

“9.7 Other Obligations. The occurrence of any default under any agreement or
obligation of Borrower involving any Indebtedness in excess of $250,000, or
receipt of written notice of the occurrence of any default under any other
agreement or obligation of Borrower with annual payments or receipts in excess
of $250,000.”

 

1.10 Each reference in the Loan Documents to the Loan Agreement or the Loan
Documents is a reference to such document or documents as modified herein and in
any Loan Documents executed concurrently herewith.

2. Representations and Warranties. Borrower represents and warrants to Lender:

 



 5 

 

2.1 There has been no material adverse change in the financial condition of
Borrower or any other person whose financial statement has been delivered to
Lender in connection with the Loan from the most recent financial statement
received by Lender.

2.2 The Loan Documents as modified herein and in each of the Loan Documents
executed concurrently herewith are the legal, valid, and binding obligation of
Borrower, enforceable against Borrower in accordance with their terms, except as
such enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization, or similar laws or by equitable principals of general
application.

3. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

 

3.1 Agent shall have received, in form and substance satisfactory to Lender, in
Lender’s sole and absolute discretion, fully executed, and if requested by
Lender, acknowledged originals of this Amendment.

4. Miscellaneous.

 

4.1 The Loan Documents are ratified and affirmed by Borrower and remain in full
force and effect as modified herein and in each of the Loan Documents executed
concurrently herewith. Any property or rights to or interests in property
granted as security in the Loan Documents remain as security for the Loan and
the obligations of Borrower in the Loan Documents as modified herein and in each
of the Loan Documents executed concurrently herewith.

4.2 The Loan Documents as modified herein and in each of the Loan Documents
executed concurrently herewith contain the entire understanding and agreement of
Borrower and Lender in respect of the Loan and supersede all prior
representations, warranties, agreements, arrangements, and understandings with
respect thereto. No provision of the Loan Documents as modified herein and in
each of the Loan Documents executed concurrently herewith may be changed,
discharged, supplemented, terminated, or waived except in a writing signed by
Lender and Borrower.

4.3 Except as specifically provided in this Amendment, no implied consent
involving any of the matters set forth in this Amendment or otherwise shall be
inferred or implied by Lender’s execution of this Amendment or any other action
of Lender. Lender’s execution of this Amendment shall not constitute a waiver,
either express or implied, of the requirement that any further waiver with
respect to or modification of the Loan or of the Loan Documents shall require
the express written approval of Lender, as further set forth in the Loan
Documents. Lender’s execution of this Amendment shall not constitute a waiver of
any of the rights and remedies that Lender may have against Borrower, or of any
of Lender’s rights and remedies arising out of the Loan Documents as modified
herein and such rights and remedies are hereby expressly reserved.

4.4 In consideration of the agreements of Lender set forth in this Amendment,
Borrower, and all of their respective heirs, personal representatives,
predecessors, successors and assigns (individually and collectively, the
“Releasors”), hereby fully, finally, and forever release

 6 

 

and discharge Lender and its successors, assigns, directors, officers,
employees, agents, and representatives from any and all actions, causes of
action, claims, debts, demands, liabilities, obligations, and suits of whatever
kind or nature, in law or equity, the Releasors or any of them have, whether
known or unknown, in respect of the Loan Documents arising from events occurring
prior to the date hereof.

4.5 This Amendment shall be governed by the laws of the State of California,
excluding conflict of laws principles that would cause the application of laws
of any other jurisdiction.

 

4.6 The Loan Documents as modified herein are binding upon, and inure to the
benefit of, Borrower and Lender and their respective successors and assigns.

4.7 This Amendment may be executed in one or more counterparts, each of which is
deemed an original and all of which together constitute one and the same
document. Signature pages may be detached from the counterparts and attached to
a single copy of this Amendment to physically form one document.

[SIGNATURE PAGE FOLLOWS]

 

 

 

 



 7 

 

DATED as of the date first above stated.

“Borrower”

Amyris, Inc., a Delaware corporation

 

 

By:/s/ Kathleen Valiasek

Name: Kathleen Valiasek

Title: CFO

 

Amyris Fuels, LLC, a Delaware limited liability company

 

By:/s/ Kathleen Valiasek

Name: Kathleen Valiasek

Title: CFO

 

Amyris Clean Beauty LLC, a Delaware limited liability company

 

By:/s/ Kathleen Valiasek

Name: Kathleen Valiasek

Title: CFO

 

AB TECHNOLOGIES LLC, a Delaware limited liability company

 

By:/s/ Kathleen Valiasek

Name: Kathleen Valiasek

Title: Vice President

 

 

“Lender”

 

GACP Finance Co., LLC, a Delaware limited liability company

 

By:/s/ John Ahn

Name: John Ahn

Title: CEO

 

 

 

 

 

[Signature Page to Amendment No 4 to Loan Agreement]

 

8

